DETAILED ACTION

Applicant’s amendment submitted on April 5, 2022 in response to the Office action mailed on January 5, 2022 (“the previous OA”) have been fully considered. 
Support for claim 1 amendment can be found in original claim 10. 
In view of applicant’s amendment, the rejection of claims 11-13, 16, and 17 under 35 USC 112(b) is withdrawn. 
In view of applicant’s amendment to claim 1, the rejection of claims 1-4, 7, 19, and 20 under 35 USC 102/103 over Veilleux et al. (US 20120159880 A1) is withdrawn. 
A new claim objection is made. 
In view of applicant’s amendment, a new rejection of claim 10 under 35 USC 112(d) is made. 
In view of applicant’s amendment to claim 1, the rejection of claims 1-3, 5, 7, 8, and 16-20 under 35 USC 103 as being unpatentable over Macuga (US 2000180195 A1) in view of Eubanks et al. (US 20050069698 A1) is withdrawn. 
In view of applicant’s amendment to claim 1, a new rejection under 35 USC 103 over Macuga (US 2000180195 A1) in view of Bletsos et al. (US 20060040091A1) and Eubanks et al. (US 20050069698 A1) is made. 
In view of applicant’s amendment to claim 1, a new rejection under 35 USC 103 over Macuga (US 2000180195 A1) in view of Porter et al. (US 5895301) and Eubanks et al. (US 20050069698 A1) is made. 
In view of applicant’s amendment to claim 1, a new rejection under 35 USC 103 over Macuga (US 2000180195 A1) in view of Riccelli et al. (US 20100154338 A1) and Eubanks et al. (US 20050069698 A1) is made. 


Terminal Disclaimer

The terminal disclaimer filed on April 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10704254 has been reviewed and is accepted.  The terminal disclaimer has been recorded. In view of this, the rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10704254 B2 is withdrawn. 

Claim Objections

Claim 1 is objected to because of the following informalities:  it is respectfully suggested that at line, 3, applicant replace the recitation “water barrier article comprises a major surface of a porous layer that is coated with a polymeric material” with “water barrier article comprises a porous layer having a major surface, wherein the major surface is coated with a polymeric material”, in order to better characterize the claimed invention. 

Allowable Subject Matter

Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12 and 13 dependent from claim 11.

The closest prior art to claim 11 is Macuga et al. (US 2000180195 A1) and Kawakami et al. (US 20070282080 A1).

Macuga discloses a roll of house wrap 10 (0028 and Figure 3), wherein the house wrap comprises a barrier layer 20 (Figure 7, 0010, 0031, and 0033), wherein the barrier layer provides air and water barrier (0004).  The house wrap of Macuga includes a pressure sensitive adhesive layer 22 on a first major surface of the barrier layer 20 (Figure 7 and 0031). 

As to claim 11, the difference between the claimed invention and the prior art of Macuga is that Macuga does not teach or suggest a polymeric material as set forth in claim 11. 

Kawakami discloses a curable composition having improved adhesiveness to thermoplastic polyolefin (abstract). The curable composition of Kawakami can be used as an adhesive for waterproof sheets (0002) and has excellent adhesion to adhesion resistant substrates such as rubbery substrates and thermoplastic olefins (0002 and 0021). Further, the curable composition of Kawakami includes (A) a polyoxyalkylene polymer having reactive silicon group presented by formula (1), (B) polyolefin polymer and (C) tackifier (abstract, 0011, 0014, 0017).  As to claim limitation of the polymeric material comprising a polyoxyalkylene polymer having at least one end group derived from an alkoxy silane, it is submitted that applicant and Kawakami disclose identical polymeric materials i.e. Kaneka MS Polymer- polyoxypropylene polymer having methyldimethoxysilyl groups (see examples of the component A of Kawakami at 0122 and page 11, lines 18-20 of the specification).  As such, a person having ordinary skill in the art would recognize that Kawakami suggests polymeric material comprising a polyoxyalkylene polymer having at least one end group derived from an alkoxy silane.

The adhesive of Kawakami is used for adhesion to adhesive resistant substrates such as rubbery substrate and thermoplastic polyolefin (0002 and 0021). However, Kawakami does not suggest that the adhesive is a coating on a major surface of a porous layer that is included in the air and water barrier article. Absent hindsight, there would have been no reason to select the curable composition of Kawakami and apply to a major surface of the porous layer of the air and water barrier article of Macuga (i.e. barrier layer 20) of Macuga in order to arrive at the claimed invention.



Information Disclosure Statement

The information disclosure statement filed on April 6, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Copies of the documents listed under the following Cite No. are not submitted: B1, B2, B4, B6, B20, and B22.  Further, copies of some documents submitted by applicant are not legible (e.g. NPL document listed under Cite No. C2). 

The information disclosure statement filed on April 6, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Concise explanation of relevance of the documents listed under the following Cite No. is not provided: B11, B12, B15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 10 recites that the major surface of the porous layer is covered with the polymeric material.  This claim depends from claim 1, wherein claim 1 recites that the major surface of the porous layer is coated with the polymeric material.  It is submitted that coating of the polymeric material on the major surface of the porous layer would be recognized by one skilled in the art as covering the major surface of the porous layer.   Accordingly, claim 10 fails to further limit the subject matter of the claim upon which it depends. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 8, 10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Macuga (US 2000180195 A1) in view of Bletsos et al. (US 20060040091A1) and Eubanks et al. (US 20050069698 A1).

Regarding claim 1, this claim is interpreted as having the following arrangement of claimed elements in a roll: liner/air and water barrier article/pressure sensitive adhesive. 

As to claim 1, Macuga discloses a roll of house wrap (10) (0028 and Figure 3), wherein the house wrap comprises a barrier layer 20 (air and water barrier article having opposing first and second major surfaces) (Figure 7, 0010, 0031, and 0033), wherein the barrier layer provides air and water barrier (0004-“Housewrap commonly comprises a barrier layer which provides barrier against outside water or moisture, yet allows, water vapor transmission from the interior of the housing.  In this manner, the passage of liquid water and air (e.g. rain and wind) into the building is restricted...within the walls.").  

As to claim limitation of the air and water barrier article (“article”) comprises a major surface of a porous layer, it is submitted that the articles of the present invention and Macuga are formed of the identical materials i.e. TYVEK (tradename)-a high density polyethylene spun-bonded sheet material obtained from DuPont (0033 of Macuga and 0067 of US Patent Application Publication 20200332515 A of the present application).  Accordingly, Macuga suggests a porous layer. 

The house wrap of Macuga includes a pressure sensitive adhesive (PSA) layer 22 on a first major surface of the barrier layer 20 (Figure 7 and 0031).   

Macuga discloses that a layer of release coating 32 (liner) can be applied to the outward surface 26 (second major surface) of the barrier layer 20 to prevent adhesion of the adhesive layer 22 on top thereof.  Macuga discloses that this arrangement is more user-friendly, especially, when the house wrap is provided in a roll form (0031).  Based on this, a person having ordinary skill in the art would have recognized that the PSA of Macuga contacts a second major surface of the liner when wound in the roll. 

As to claim 1, Macuga is silent as to disclosing a major surface of the porous layer is coated with a polymeric material, a liner comprising a substrate (i.e. Macuga does not suggest the release coating 32 comprises a substrate), and wherein the release strength between the second major surface of the liner and the PSA is less than or equal to the release strength between the first major surface of the liner and the second major surface of the article.

Bletsos discloses metallized sheets having high barrier to liquid water, high moisture vapor permeability, and good thermal barrier properties for construction uses such as house wrap and roof lining (0008).

The metallized sheets of Bletsos comprise a moisture vapor permeable sheet having an intermediate organic coating layer (polymeric material) of a composition containing a material selected from the group consisting of organic polymers, organic oligomers, and combinations thereof applied to the moisture vapor permeable sheet (0009-0010).  Bletsos further discloses that the intermediate coating layer has been found to improve the thermal barrier properties of the composite sheet compared to composite sheets that do not include an intermediate coating layer (0031).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an organic coating layer (polymeric material) on a major surface of a porous layer as claimed, motivated by the desire to e.g. improve thermal and water barrier properties of a house wrap.   

As to claim 1, Macuga as modified by Bletsos is silent as to disclosing a liner comprising a substrate (i.e. Macuga does not suggest the release coating 32 comprises a substrate), and wherein the release strength between the second major surface of the liner and the PSA is less than or equal to the release strength between the first major surface of the liner and the second major surface of the article.

Eubanks discloses a stain blocking composite (0001) comprising a release layer (liner), a dry film layer, and an optional adhesive layer (0015 and Figure 1) in this order.  Further, stain blocking composites of Eubanks are suitable for blocking stains on substrates to be painted (001). 

Eubanks further discloses that the preferred release layer materials are relatively thin, to allow support of the dry film layer, yet thick enough and strong so as not to allow the dry film layer to be damaged during handling and application (0072).  Further, Eubanks discloses that the release layer (liner) materials may range from paper (substrate) to plastic films (substrate) such as polyester, polycarbonate, polyolefin, polyurethane, polyurea, polystyrene, polyacrylic, polyvinyl chloride, and the like (0072).  More preferred are materials containing a release coating, which comprises siloxane, fluorocarbon, and the like (0072).  Eubanks further discloses that for the rolls of the dry film composite (stain blocking composite), the release layer may contain a release promoting polymer on the side opposite the dry paint layer. This back of the release layer will come into contact with the dry film or with the optional adhesive layer when rolled so as to promote ready unrolling, the back may be treated with a release polymer (0079).  As such, Eubanks suggests a liner comprising a substrate.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a liner comprising a substrate as disclosed by Eubank and use this liner in place of the release coating 32 of Macuga (Figure 7) so as to arrive at the claimed invention, motivated by the desire to protect the underlying air and water barrier article from damage during handling and application and to easily unwind the roll of house wrap of Macuga.  

As to claim 1 limitation of the wherein the release strength between the second major surface of the liner and the PSA is less than or equal to the release strength between the first major surface of the liner and the second major surface of the article, the examiner submits that no unobvious difference in terms of the structure and/or composition is seen between the claimed roll and the roll of Macuga as modified by Bletsos and Eubank.  For example, the claimed invention recites a generic air and water barrier article comprising a porous layer, wherein a major surface of the porous layer is coated with a generic polymeric material, and a generic liner comprising substrate.  Macuga as modified by Bletsos and Eubank as set forth previously suggests the claimed air and water barrier article and liner.  It is submitted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness is established.  See MPEP 2112.01(I).  Accordingly, absent any factual evidence, it is reasonable to presume that in the roll of Macuga as modified by Bletsos and Eubank, the release strength between the second major surface of the liner and the PSA would intrinsically be less than or equal to the release strength between the first major surface of the liner and the second major surface of the article. 

As to claim 2, Eubanks discloses that the support film (substrate) of the release layer includes paper and plastic films such as polyester, polycarbonate, polyolefin, polyurethane, polyurea etc. (0072). Eubanks further discloses coating of the release layer with a release promoting polymer (0079).

As to claim 3, Eubanks discloses coating of the release layer with a release promoting polymer (0079). 

As to claim 5, Macuga discloses that the rolled house wrap can have a width of greater than 3 feet wide (24 inches) (0028).   As such a person having ordinary skill in the art would recognize that Macuga suggests width of the article is greater than or equal to 18 inches. 

As to claim 7, Macuga as modified by Bletsos and Eubanks renders obvious claimed invention except for the properties of the article passing at least one of the Modified Tests listed in the claim.  However, given that the article of Macuga as set forth previously is identical to the claimed article, absent any factual evidence on the record, it is reasonable to presume that the article of Macuga would intrinsically pass at least one of the modified tests recited in the claim. See MPEP 2112.01(I).  


As to claim 8, the barrier layer 20 of Macuga is water vapor permeable (0033). 


As to claim 10, the combination of Macuga with Bletsos as set forth above renders obvious claim 10, wherein it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an organic coating layer (polymeric material) on a major surface of a porous layer as claimed, motivated by the desire to e.g. improve thermal and water barrier properties of a house wrap.   The polymeric material on a major surface of the porous layer would be recognized by one of ordinary skill in the art as covering of the major surface with the polymeric material. 


As to claim 14 limitation of the polymeric material being solid, it is submitted that the intermediate coating layer of Bletsos is solid (see 0051-0052 of Bletsos describing formation of an intermediate coating layer on a sheet and the recitation at 0052 “The flash-vaporized monomer condenses on the surface of the sheet and forms a liquid monomer film layer…The condensed liquid monomer is solidified within a matter of milliseconds after condensation onto the sheet using a radiation curing means…”). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a coating of a solid polymeric material on a surface of a porous layer as claimed, motivated by the desire to e.g. improve thermal and water barrier properties of a house wrap. 

As to claim 15, this claim defines alternate species (foam material) of parent claim 14 without first positively requiring the alternative species in the claim.  Accordingly, this claim is rejected by being dependent from the rejected parent claim. 



As to claims 16 and 17, Macuga discloses pattern coating of the PSA 22 over the barrier layer 20 (0042).  Specifically, Macuga discloses that the pattern can comprise substantially solid perimeter border (first PSA pattern coated on the first major surface of the article) with a patchwork of squares positioned therein (second PSA that is pattern coated on the first major surface of the article) (Figure 8K and 0043).

As to claim 18, Macuga discloses that different adhesives can be used (0040).

As to claims 19 and 20, Macuga discloses long sections of a house wrap 10 (self-adhering air and water barrier article) obtained from a roll of house wrap disposed on a building 12 (0027-0028, Figure 1A, and Figure 1B).  Further, given that the roll as claimed is rendered obvious from Macuga as modified by Eubanks, a person having ordinary skill in the art would recognize that the self-adhering air and water barrier article that is derived from a roll of Macuga as modified by Eubank would intrinsically have the air and water barrier article, PSA, and the liner as recited in claim 22. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Macuga (US 20040180195A1) in view of Bletsos et al. (US 20060040091A1) and Eubanks et al. (US 20050069698A1) as applied to claim 1 above, and further in view of Veilleux et al. (US 20120159880 A1).

Macuga is silent as to disclosing claim 4. 

Veilleux discloses a roll of structural glazing tape 200 (“tape”) comprising a polymer foam 202 having major surfaces 204 and 206 (air and water barrier article having first and second major surfaces) (0036-0038 and Figure 2), a pressure sensitive adhesive (PSA) 208 on the major surface 204 of the polymer foam (0036, 0026 and Figure 2), a polymer film 218 (liner comprising a substrate) overlying the other major surface 206 of the polymer foam 202, and a release layer 210 overlying on the polymer film 218 (0036 and Figure 2).   As to claim 1 limitation “air and water barrier article” (hereinafter “article”), this limitation does not set forth any specific structure and/or composition of the article other than broadly claiming “air and water barrier article”.  As such, the polymer foam layer of Veilleux is interpreted to meet “air and barrier article” because it provides air and water barrier by being present in the tape.  Veilleux further discloses that the tape can include a colorant layer 212 (surface modification) between the polymer foam 202 and the polymer film 218 (0036) or an adhesive layer (surface modification) between the polymer foam and the polymer film (0037).  Claim does not set forth specific surface modification is.  As such, the colorant layer and the adhesive layer as set forth above equate to the surface modification. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include surface modification as claimed, motivated by the desire to improve adhesion between the air and water barrier article and the liner. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Macuga (US 20040180195A1) in view of Bletsos et al. (US 20060040091A1) and Eubanks et al. (US 20050069698 A1) as applied to claim 1 above, and further in view of Cully et al. (US 4201808).

Macuga is silent as to disclosing claim 6.

Cully discloses a method of producing a silicone release coating on a substrate (column 2, lines 60-65).  Further, Cully discloses that the cured silicone release coating on the substrate displays excellent release characteristics and employed as a protective covering over a pressure sensitive adhesive tape (column 3, lines 8-11).  Moreover, Cully discloses that the silicone release coated substrate is easily removed from the adhesive with little or no transfer of the release coating onto the adhesive and without significantly impairing the subsequent adhesion of the adhesive tape to other surfaces (column 3, lines 9-15).

Cully further discloses application of a silicone release coating comprising (a) an organopolysiloxane containing an average of at least 1, an preferably from 2 to 10 acryloxy and/or methacryloxy group ((meth)acrylate functional siloxane) per molecule, (b) a low molecular weight polyacrylyl crosslinking agent chosen from e.g. siloxane polyacrylates ((meth)acrylate functional siloxane), and optionally, (c) a photosensitizer.  Cully further discloses that the applied composition can be rapidly cured on the substrate by exposure to UV radiation (column 2, line 62 to column 3, line 7). 
As to claim recitation “and irradiating said layer, in a substantially inert atmosphere…, optionally wherein the layer is cured at a curing temperature greater than 25°C.”, this recitation is a product by process limitation. The product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is submitted that there are no unobvious differences present between the claimed liner that was derived from applying layer comprising (meth)acrylate functional siloxane to a major surface of a substrate and the liner of Cully, which is derived by applying a coating of a silicone release coating on a substrate, wherein the silicone release coating contains (meth)acrylate functional siloxane, and the release coating is cured.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the liner as claimed and as rendered obvious by Cully in the house wrap of Macuga, motivated by the desire to provide a protective covering over the PSA of Macuga’s house wrap and such a liner can be easily removed from the PSA with little or no transfer of the release coating onto the PSA and without significantly impairing the subsequent adhesion of the house wrap to other surfaces.


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Macuga (US 20040180195A1) in view of Porter et al. (US 5895301) and Eubanks et al. (US 20050069698A1).

Regarding claim 1, this claim is interpreted as having the following arrangement of claimed elements in a roll: liner/air and water barrier article/pressure sensitive adhesive. 

As to claim 1, Macuga discloses a roll of house wrap (10) (0028 and Figure 3), wherein the house wrap comprises a barrier layer 20 (air and water barrier article having opposing first and second major surfaces) (Figure 7, 0010, 0031, and 0033), wherein the barrier layer provides air and water barrier (0004-“Housewrap commonly comprises a barrier layer which provides barrier against outside water or moisture, yet allows, water vapor transmission from the interior of the housing.  In this manner, the passage of liquid water and air (e.g. rain and wind) into the building is restricted...within the walls.").  

As to the claim limitation of the air and water barrier article comprises a major surface of a porous layer, it is submitted that the articles of the present invention and Macuga are formed of the identical materials i.e. TYVEK (tradename)-a high density polyethylene spun-bonded sheet material obtained from DuPont (0033 of Macuga and 0067 of US Patent Application Publication 20200332515 A of the present application).  Accordingly, Macuga suggests a porous layer. 

The house wrap of Macuga includes a pressure sensitive adhesive (PSA) layer 22 on a first major surface of the barrier layer 20 (Figure 7 and 0031).   

Macuga discloses that a layer of release coating 32 (liner) can be applied to the outward surface 26 (second major surface) of the barrier layer 20 to prevent adhesion of the adhesive layer 22 on top thereof.  Macuga discloses that this arrangement is more user-friendly, especially, when the house wrap is provided in a roll form (0031).  Based on this, a person having ordinary skill in the art would have recognized that the PSA of Macuga contacts a second major surface of the liner when wound in the roll. 

As to claims 1 and 9, Macuga is silent as to disclosing a major surface of the porous layer is coated with a polymeric material, a liner comprising a substrate (i.e. Macuga does not suggest the release coating 32 comprises a substrate), wherein the release strength between the second major surface of the liner and the PSA is less than or equal to the release strength between the first major surface of the liner and the second major surface of the article, and the porous layer is at least partially impregnated with the polymeric material.

Porter discloses a barrier laminate for resisting the penetration of liquid water, while permitting the passage of water vapor, and in particular to barrier laminate materials suitable for providing moisture barrier for such applications as building, packaging, and clothing (column 1, lines 10-15).  

Porter further discloses that some house wraps that are currently in the marketplace include TYVEK high density spunbonded sheet material from DuPont Company.  Further, Porter discloses that more recently, adhesive backed laminated barrier strips have been available to effectively reduce air and water vapor leakage at gaps and joints in sheathing material (column 1, lines 25-45).  Porter further discloses that while these adhesive backed barrier strips and house wraps provide a breathable water barrier for joints and gaps between structural members of a building, they are typically manufactured from rather expensive polymeric sheet or foam materials and such specially made polymeric materials are tough and resilient, and must be carefully cut at the job site with razor-edged cutting tools (column 1, lines 50-55).  

Barrier laminate of Porter include a hand-tearable and less expensive liquid barrier for garments, buildings, and packaging.  This material is light-weight and yet breathable, yet is an effective defense against the elements (column 2, lines 5-10).  Porter’s invention takes advantage of inexpensive porous web materials, such as tissue paper, which is reinforced with a fibrous scrim-like material to provide sufficient mechanical strength and then impregnated with a water-resistant resinous treatment to provide water proofing.   Further, unlike the prior art materials (high density spun-bonded thermoplastics and polymeric foam materials), the laminate of Porter can be torn by a worker’s hand with minimal effort.  It is also more heat resistant, so that it can be applied, or treated with hot melt polymers, and more readily accepts water or solvent based inks and fire-retardant additives (column 2, lines 12-25).  Porter discloses that the tissue web is impregnated with water-resistant polymeric coating such that it penetrates through a significant portion of the web, preferably to saturate the web, to decrease the size of its pores or increase its resistant to liquid-wetting (column 4, lines 18-24).   As such, a person having ordinary skill in the art would recognize that Porter suggests a porous layer is at least partially impregnated with a polymeric material and wherein a first major surface of the porous layer is covered with the polymeric material (water-resistant coating).  Alternatively, it would have been obvious to cover a first major surface of the porous layer with the water-resistant polymeric coating, so that the porous layer can be made water resistant.  


As to claims 1 and 9, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a barrier laminate comprising porous layer of Porter that is impregnated with a water resistant polymeric coating in the house wrap of Macuga e.g. as the barrier layer 20, motivated by the desire to improve the house wrap of Macuga by using relatively inexpensive porous web material that is breathable, has sufficient mechanical strength, and can be easily cut by worker’s hand with minimal effort. 

As to claim 1, Macuga as modified by Porter is silent as to disclosing a liner comprising a substrate (i.e. Macuga does not suggest the release coating 32 comprises a substrate), and wherein the release strength between the second major surface of the liner and the PSA is less than or equal to the release strength between the first major surface of the liner and the second major surface of the article.

Eubanks discloses a stain blocking composite (0001) comprising a release layer (liner), a dry film layer, and an optional adhesive layer (0015 and Figure 1) in this order.  Further, stain blocking composites of Eubanks are suitable for blocking stains on substrates to be painted (001). 

Eubanks further discloses that the preferred release layer materials are relatively thin, to allow support of the dry film layer, yet thick enough and strong so as not to allow the dry film layer to be damaged during handling and application (0072).  Further, Eubanks discloses that the release layer (liner) materials may range from paper (substrate) to plastic films (substrate) such as polyester, polycarbonate, polyolefin, polyurethane, polyurea, polystyrene, polyacrylic, polyvinyl chloride, and the like (0072).  More preferred are materials containing a release coating, which comprises siloxane, fluorocarbon, and the like (0072).  Eubanks further discloses that for the rolls of the dry film composite (stain blocking composite), the release layer may contain a release promoting polymer on the side opposite the dry paint layer. This back of the release layer will come into contact with the dry film or with the optional adhesive layer when rolled so as to promote ready unrolling, the back may be treated with a release polymer (0079).  As such, Eubanks suggests a liner comprising a substrate.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a liner comprising a substrate as disclosed by Eubank and use this liner in place of the release coating 32 of Macuga (Figure 7) so as to arrive at the claimed invention, motivated by the desire to protect the underlying air and water barrier article from damage during handling and application and to easily unwind the roll of house wrap of Macuga.  

As to claim 1 limitation of the wherein the release strength between the second major surface of the liner and the PSA is less than or equal to the release strength between the first major surface of the liner and the second major surface of the article, the examiner submits that no unobvious difference in terms of the structure and/or composition is seen between the claimed roll and the roll of Macuga as modified by Porter and Eubank.  For example, the claimed invention recites a generic air and water barrier article comprising a porous layer, wherein a major surface of the porous layer is coated with a generic polymeric material, and a generic liner comprising substrate.  Macuga as modified by Porter and Eubank as set forth previously suggests the claimed air and water barrier article and liner.  It is submitted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness is established.  See MPEP 2112.01(I).  Accordingly, absent any factual evidence, it is reasonable to presume that in the roll of Macuga as modified by Porter and Eubank, the release strength between the second major surface of the liner and the PSA would intrinsically be less than or equal to the release strength between the first major surface of the liner and the second major surface of the article. 


Claims 1, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Macuga (US 20040180195A1) in view of Riccelli et al. (US 20100154338 A1) and Eubanks et al. (US 20050069698A1).

Regarding claim 1, this claim is interpreted as having the following arrangement of claimed elements in a roll: liner/air and water barrier article/pressure sensitive adhesive. 

As to claim 1, Macuga discloses a roll of house wrap (10) (0028 and Figure 3), wherein the house wrap comprises a barrier layer 20 (air and water barrier article having opposing first and second major surfaces) (Figure 7, 0010, 0031, and 0033), wherein the barrier layer provides air and water barrier (0004-“Housewrap commonly comprises a barrier layer which provides barrier against outside water or moisture, yet allows, water vapor transmission from the interior of the housing.  In this manner, the passage of liquid water and air (e.g. rain and wind) into the building is restricted...within the walls.").  

As to the claim limitation of the air and water barrier article comprises a major surface of a porous layer, it is submitted that the articles of the present invention and Macuga are formed of the identical materials i.e. TYVEK (tradename)-a high density polyethylene spun-bonded sheet material obtained from DuPont (0033 of Macuga and 0067 of US Patent Application Publication 20200332515 A of the present application).  Accordingly, Macuga suggests a porous layer. 

The house wrap of Macuga includes a pressure sensitive adhesive (PSA) layer 22 on a first major surface of the barrier layer 20 (Figure 7 and 0031).   

Macuga discloses that a layer of release coating 32 (liner) can be applied to the outward surface 26 (second major surface) of the barrier layer 20 to prevent adhesion of the adhesive layer 22 on top thereof.  Macuga discloses that this arrangement is more user-friendly, especially, when the house wrap is provided in a roll form (0031).  Based on this, a person having ordinary skill in the art would have recognized that the PSA of Macuga contacts a second major surface of the liner when wound in the roll. 

As to claims 1, 10, 14, and 15, Macuga is silent as to disclosing a major surface of the porous layer is coated with a polymeric material, a liner comprising a substrate (i.e. Macuga does not suggest the release coating 32 comprises a substrate), wherein the release strength between the second major surface of the liner and the PSA is less than or equal to the release strength between the first major surface of the liner and the second major surface of the article, a major surface of the porous layer is covered with the polymeric material, the polymeric material is a solid material or a foam material, and the foam material comprises a closed cell foam. 

Riccelli discloses a composite house wrap provided with high insulation value including, a first or front layer that is reinforcing grid or mesh that functions as a drainage plane (porous layer), a second or middle layer that is breathable barrier film (porous layer), a third layer that is a perforated foam layer (foam material) that is bonded to the middle layer through an adhesive (abstract and Figure 1).  The foam layer is formed of LDPE (0037), which suggests a polymeric material.  Riccelli further discloses that the term foam within the application references both open or closed cell structures (0035). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the polymeric material as claimed and as rendered obvious by Riccelli (open cell or closed cell foam) in the formation of a house wrap in the manner as claimed, motivated by the desire to form a house wrap having insulative properties. 

As to claim 1, Macuga as modified by Riccelli is silent as to disclosing a liner comprising a substrate (i.e. Macuga does not suggest the release coating 32 comprises a substrate), and wherein the release strength between the second major surface of the liner and the PSA is less than or equal to the release strength between the first major surface of the liner and the second major surface of the article.

Eubanks discloses a stain blocking composite (0001) comprising a release layer (liner), a dry film layer, and an optional adhesive layer (0015 and Figure 1) in this order.  Further, stain blocking composites of Eubanks are suitable for blocking stains on substrates to be painted (001). 

Eubanks further discloses that the preferred release layer materials are relatively thin, to allow support of the dry film layer, yet thick enough and strong so as not to allow the dry film layer to be damaged during handling and application (0072).  Further, Eubanks discloses that the release layer (liner) materials may range from paper (substrate) to plastic films (substrate) such as polyester, polycarbonate, polyolefin, polyurethane, polyurea, polystyrene, polyacrylic, polyvinyl chloride, and the like (0072).  More preferred are materials containing a release coating, which comprises siloxane, fluorocarbon, and the like (0072).  Eubanks further discloses that for the rolls of the dry film composite (stain blocking composite), the release layer may contain a release promoting polymer on the side opposite the dry paint layer. This back of the release layer will come into contact with the dry film or with the optional adhesive layer when rolled so as to promote ready unrolling, the back may be treated with a release polymer (0079).  As such, Eubanks suggests a liner comprising a substrate.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a liner comprising a substrate as disclosed by Eubank and use this liner in place of the release coating 32 of Macuga (Figure 7) so as to arrive at the claimed invention, motivated by the desire to protect the underlying air and water barrier article from damage during handling and application and to easily unwind the roll of house wrap of Macuga.  

As to claim 1 limitation of the wherein the release strength between the second major surface of the liner and the PSA is less than or equal to the release strength between the first major surface of the liner and the second major surface of the article, the examiner submits that no unobvious difference in terms of the structure and/or composition is seen between the claimed roll and the roll of Macuga as modified by Riccelli and Eubank.  For example, the claimed invention recites a generic air and water barrier article comprising a porous layer, wherein a major surface of the porous layer is coated with a generic polymeric material, and a generic liner comprising substrate.  Macuga as modified by Riccelli and Eubank as set forth previously suggests the claimed air and water barrier article and liner.  It is submitted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness is established.  See MPEP 2112.01(I).  Accordingly, absent any factual evidence, it is reasonable to presume that in the roll of Macuga as modified by Riccelli and Eubank, the release strength between the second major surface of the liner and the PSA would intrinsically be less than or equal to the release strength between the first major surface of the liner and the second major surface of the article. 
Response to Arguments
Applicant’s arguments submitted on April 5, 2022 are acknowledged. Applicant’s arguments are moot in view of the new ground of rejections as set forth in the current OA.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Surbaugh et al. (US 20210207005 A1) discloses a roll including air and water barrier article. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
July 16, 2022